Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 employs the phrase “a plurality of individual blades movably fixed to the handle, and not fixed to each other”.   This limitation is not unclear because, looking at figures 1-6, perhaps, the blades are each rotatably fixed to one another via each of the blades being fixed rotatably to the part 140.  Also, in fig 5 it is shown that the blades both contact one another and are fixed to each other, at least temporarily, in the position shown therein.  For purposes of advancing prosecution this limitation will be interpreted as the blades being operatively connected to one another, and dis-connectable from one another, at least selectively, or in certain configurations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8438737, Lo. 
Regarding Claim 1, Lo discloses a fruit and vegetable slicing apparatus structure comprising: a knife (knife 5, fig’s. 8-11) comprising: a handle (6); and a plurality of individual blades (7) movably fixed to the handle (in that the blades are fixed to the handle but are able to rotate thereon), and not fixed to each other (see 112 interpretation above, since the blades are operatively connected to one another via each blade being attached to a same part of the device), each blade having an individual sharpened edge (fig. 8), wherein the plurality of individual blades has a first configuration (fig 8), wherein the plurality of individual blades define distinct planes (fig 8) and a second configuration (fig 11), wherein the plurality of individual blades are substantially coplanar (fig 11) and form blade portions of a combined blade (fig 8),wherein the combined blade has a combined sharpened edge comprising at least a portion of the individual sharpened edge of each of the plurality of individual blades (as shown in fig 7, the combined blade has a combined sharpened edge comprising at least a portion of the individual sharpened edge of each of the plurality of individual blades, since the blades would each contact certain, for instance resilient type, workpieces if the combined blade were to be fully inserted into a workpiece), the combined sharpened edge having a length larger than a length of any of the individual sharpened edges (as shown in annotated fig 7 below, each blade has a length, and the combined blade has a length, and the length of the combined blade is longer than a length of each of the individual blades), wherein each of the individual blades transition from the first configuration to the second configuration by rotating about a respective rotational axis (fig 8-11).  
Regarding Claim 2, the Lo distinct planes are parallel.  
Regarding Claim 5, the distinct parallel planes are spaced apart (fig. 8).  

    PNG
    media_image1.png
    728
    657
    media_image1.png
    Greyscale


Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20060272162, Atwater. 
and not fixed to each other (since the blades can be disconnected from one another, even if they are operatively connected by pins 20), each blade having an individual sharpened edge (fig 11), wherein the plurality of individual blades has a first configuration (fig 11), wherein the plurality of individual blades define distinct planes (fig 10) and a second configuration (fig 12), wherein the plurality of individual blades are “substantially” coplanar (fig 12) and form blade portions of a combined blade (fig 9), wherein the combined blade has a combined sharpened edge comprising at least a portion of the individual sharpened edge of each of the plurality of individual blades (fig 11-12), the combined sharpened edge having a length larger than a length of any of the individual sharpened edges (fig 11-12) wherein each of the individual blades transition from the first configuration to the second configuration by rotating about a respective rotational axis (fig 11-12).  
Regarding Claim 2, the distinct planes are parallel (see fig 10).
Regarding Claim 3, each of the individual blades has a width and the total width of the combined blade is less than the sum of the widths of the individual blade (see fig 9).
Regarding Claim 5, the distinct parallel planes are spaced apart. (fig 10).
Regarding Claim 6, the individual blades are translatable relative to each other when in the first configuration, such that the amount by which the distinct planes are spaced apart is adjustable (fig’s. 9-10).
Regarding Claim 7, the handle (fig 10, 80) has a length extending perpendicular to the rotational axes of the individual blades (fig 10 annotated below).  

    PNG
    media_image2.png
    538
    790
    media_image2.png
    Greyscale


Regarding Claim 8, the rotational axes translate relative to each other during the transition from the first configuration to the second configuration (fig’s. 9-10). 
Regarding Claim 11, in the second configuration, the plurality of individual blades partially overlap (fig 9). 

    PNG
    media_image3.png
    705
    562
    media_image3.png
    Greyscale


Claims 1,3,4,7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20070245570, Tsuda.  


    PNG
    media_image4.png
    624
    875
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    545
    760
    media_image5.png
    Greyscale

Also, it is noted that in Tsuda the blades are not fixed to one another in as much as the blades can be disconnected from one another, even if they are operatively connected by pin 30, while each blade has a sharpened edge (corrugated sharpened edge of blade 14 and non corrugated sharpened edge of blade 12).
Also Tsuda comprises the combined blade having a combined sharpened edge comprising at least a portion of the individual sharpened edge of each of the plurality of individual blades (fig 14B), the combined sharpened edge having a length larger than a length of any of the individual sharpened edges (looing at fig 14B as annotated below).

    PNG
    media_image6.png
    350
    661
    media_image6.png
    Greyscale


Regarding Claim 3, each of the individual blades has a width and the total width of the combined blade (Shown in fig 3) is less than the sum of the widths of the individual blades (Since the top blade is nested into the lower blade, see par 0055 and fig 1A).
Regarding Claim 4, segments of the individual blades are coextensive (as not understood) when they form the combined blade (due to the nesting of the blades, par 0055).
Regarding Claim 7, the handle has a length extending perpendicular to the rotational axes of the individual blades (annotated fig 7 below).

    PNG
    media_image7.png
    514
    770
    media_image7.png
    Greyscale


Regarding Claim 9, in the second configuration, the plurality of individual blades abut each other and the individual blades are coplanar (fig 1A).
Regarding Claims 10-14, each of the plurality of individual blades have a substantially linear sharpened edge and has at least one curved side adjacent the sharpened edge (See annotated fig 4 below), and wherein, when in the second configuration (Fig 1A), the curvature of a first side of a first of the plurality of individual blades complements (e.g. is adjacent to) the curvature of a second side of a second of the plurality of individual blades (in that the curved sections are aligned when in the second configuration), wherein per claim 11, in the second configuration, the plurality of individual blades partially overlap (fig 1A), wherein per claim 12, each of the plurality of individual blades has a sharpened edge (par 0038 and 0039), and wherein the sharpened edge has a substantially linear central portion and has a curved section at an end (annotated fig 4), wherein per Claim 13, the partial overlap of the .




    PNG
    media_image8.png
    624
    875
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    514
    770
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Atwater in view of USPN 5074777, Garner. 
Regarding Claim 14, Atwater discloses all the limitations of Claim 1 as discussed above. 
Atwater lacks the blades having a sharpened edge, the sharpened edges of the blades being perpendicular to the rotational axes of the corresponding blades.  Even though the cutting surfaces of 
Garner discloses an apparatus for making a split pie, which like the pie cutting apparatus of Atwater includes a collapsible frame blade assembly (fig 5) where the elongated edge portions (155) of the blades which extend perpendicularly to a rotational axis (fig 5, 175) of the blades are said to be sharpened (col. 12, lines 30-35) in order to cut into the pie to cut the pie into pieces (col. 12, lines 30-35 and col. 4, lines 1-10) as in Atwater.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atwater by making the elongated cutting edges thereof be sharpened in order to effectively cut the pie workpieces of Atwater into pieces as taught by Garner.

Response to Arguments
Applicant's arguments filed 2/24/21 with regard to the previously filed 35 USC112 rejections, have been fully considered and are persuasive. As such these rejections are removed.  
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. Applicant first argues that Lo fails to anticipate Claims 1,2 and 5 as now amended because Lo, US8438737.pn., lacks the blades being part of a combined blade when in the second configuration in fig 7 of Lo. Examiner disagrees.  Even though the blades do not contact one another in fig 7, the blades when shown in fig 7 can be classified as being part of a “combined blade”, since the edges of each individual blade, if the combined blades were inserted into a workpiece would each serve to at least partially cut into said workpiece.  Especially for instance, elastic material workpieces which tend to collapse back together when preliminarily cut into. As such, the rejection over Lo is maintained.
Claims 1-3, 5-8, 11 and 14 were rejected in view of Atwater 20060272162. To this end, Applicant argues that Atwater lacks the blades being movably fixed to the handle while the blades transition from 
Finally Claims 1, 3, 7, and 9-14 were rejected in view of Tsuda 20070245570.  With regard to this rejection, Applicant has amended the claim to include the structure of the “combined sharpened edge having a length larger than a length of any of the individual sharpened edges”.  Applicant argues that Tsuda lacks this.  Examiner disagrees, and notes that as shown in annotated fig 14B of Tsuda above that Tsuda includes this structure.  Thus, the rejection in view of Tsuda is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 20160368154, 20120260507, 7909683, 20180126575 and 20070124940, each show state of the art collapsible blade apparatuses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021